DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statements, filed 31 July 2020 and 23 December 2021 have been fully considered by the examiner. Signed copies are attached.
Acknowledgement is made of the amendment to the Claims filed concurrent with the election; and this office action has been prepared accordingly.
Claims 1-16 are pending. 
Claims 1-16 are rejected, grounds follow.

Election/Restrictions
Examiner notes for the record that Applicant has elected Group I (Claims 1-16) without traverse.


Claim Warning
Applicant is advised that Claims 9-10 contain overlapping subject matter. Should claim 9 be found eligible, claim 10 would be objected to as substantially duplicate. Examiner suggests reviewing these claims and either amending the claims to eliminate the overlap, or cancelling one of the duplicate claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 7-10  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about” in claims 3, 5, and 7 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, one of ordinary skill would not be reasonably apprised of what the maximum deviation from the given quantity may be before it is no longer “about” (e.g. is 875 C, “about 900 C”? is 950 C? etc.).
Regarding dependent Claims 8-10, dependent claims inherit the deficiencies of their respective parents.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stempfer et al., US Pg-Pub 2016/0318130 in view of Chao et al., Chinese Patent Application Publication CN 10-6475564 (hereafter CHAO, citations to translation courtesy Clarivate Analytics, see attached FOR reference).
 
Regarding Claim 1, STEMPFER teaches:
A metal drop ejecting apparatus (see fig. 9) comprising: 
a melter  (fig. 9, laser 420) configured to receive and melt a bulk metal; (metal wire 155) 
at least one ejector (distal end of wire 155, including droplet 165) operatively connected to the melter to receive melted bulk metal from the melter; ([0120] “The amount of thermal energy provided by the laser beam 420 can be regulated to maintain a heating and melting rate in accordance with the feeding velocity of the metal wire 155 such that the formation of the molten metal droplets 165 are timed to maintain a continuous drip of melted metal wire”)  
a platform (fig. 9, base 200) configured to support a substrate, ([0058] “The base material will be the holding substrate when depositing the first layer of metallic material”)  the platform being positioned opposite the at least one ejector; (see fig. 9)
at least one actuator ([0104] “actuator (not shown)”) operatively connected to at least one of the platform and the at least one ejector, ([0104] “The control system can be simultaneously engaged to operate and regulate the engagement of an actuator (not shown) that constantly positions and moves the base material 200 such that the preheated area or molten pool 210 is located at the intended deposition spot”)
the at least one actuator being configured to move the at least one of the platform and the at least one ejector relative to one another; ([0104] “The control system can be simultaneously engaged to operate and regulate the engagement of an actuator (not shown) that constantly positions and moves the base material 200 such that the preheated area or molten pool 210 is located at the intended deposition spot”)
a user interface ([0066] e.g. SIMATIC-S7-1500) configured to receive model data (e.g. CAD model, see [0022]) and user input data; (e.g. parameter data, such as when the process is only partially automated, see [0066] “The computer-readable program can contain appropriate software for partially or completely automating any one or combination of systems.”; including [0066] “temperature, pressure, … deposition rate”, etc.)
and a controller ([0022] “Control system”) operatively connected to the melter, the at least one ejector, the user interface, and the at least one actuator, ([0022] “a control system able to read a computer assisted design (CAD) model of the object to be formed and employ a CAD-model to regulate the position and movement of the system for positioning and moving the base material and to operate the welding guns such that a physical object is built by fusing successive deposits of the metallic material onto the base material.”)
identify operational parameters for operating ([0066] “The computer-readable program can contain appropriate software for monitoring and/or adjusting a parameter, such as…”) the at least one ejector, ([0066] “deposition rate”) the at least one actuator,  ([0066] “position of the workpiece”) and the melter ([0066] “parameter, such as temperature”) using the identified bulk metal material and the identified substrate; (see e.g. [0120] “the feeding velocity of the metal wire 155 exiting the metal wire feeder 145 can be constantly regulated and controlled by a control system, e.g., computer, such that the preheated area or molten pool 210 is supplied with melted metal wire 155 at a rate providing the intended deposition rate of the metal or metal alloy onto base material 200.”)
and operate the at least one ejector, ([0120] “the feeding velocity of the metal wire 155 exiting the metal wire feeder 145 can be constantly regulated”) the at least one actuator, ([0120] “The control system can be simultaneously engaged to operate and regulate the engagement of an actuator (not shown) that constantly positions and moves the base material 20) and the melter  ([0120] “The amount of thermal energy provided by the laser beam 420 can be regulated to maintain a heating and melting rate in accordance with the feeding velocity”) using the identified operational parameters to form metal traces on the identified substrate. (see e.g. [0057] “the holding substrate may be an object upon which additional material is to be deposited.”)

STEMPFER differs from the claimed invention in that:
STEMPFER does not clearly articulate the controller being configured to: identify a bulk metal material to be received by the melter using the model data and the user input data; 
nor, identify[ing] a substrate onto which the at least one ejector ejects melted bulk metal drops using the model data and the user input data; 

however, CHAO teaches a metal droplet deposition printer which prints to a substrate where the identified bulk metal material properties (Page 3, second paragraph: “according to material characters of the metal fused drop deposition size and deposition thickness, selecting laser power, spot size, and scanning speed”) and identified substrate temperature limits (Page 3, second paragraph “the hierarchical data information of the computer according to parts, under proper deposition substrate temperature by controlling the speed and … frequency and moving the platform”) are read from the model data (i.e. the hierarchical data information of the computer according to parts) and used to set operational parameters to safe operational limits to successfully carry out the production. 
CHAO and STEMPFER are analogous art because they are from the same field of endeavor as the claimed invention of 3D printing onto substrates and contain overlapping structural and functional similarities. Each reference melts metal to deposit on a substrate, and each reference deposits the material to form 3D structures.

One of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of STEMPFER to include steps identifying the bulk material and substrate to determine safe operational limits for parameters, as suggested by CHAO. 

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to control surface quality, as suggested by CHAO (Page 3, second paragraph: “a metal droplet printing 3D part surface quality control method”)

Regarding Claim 15, the combination of STEMPFER and CHAO teaches all of the limitations of parent claim 1,
STEMPFER further teaches:
the controller being further configured to: operate the at least one ejector to eject melted drops to form a first layer for a single trace in a single pass; ([0059] “the physical object may be formed by engaging the control system to deposit and fuse a series of quasi one-dimensional pieces of the metallic material feed onto the supporting substrate in a pattern according to the first layer of the virtual vectorized layered model of the object.”)
and operate the at least one ejector to eject melted drops to form a second layer of the single trace to produce a trace that is taller than the first layer or the second layer separately.  ([0059] “Then, repeating the sequence for the second layer of the object by depositing and fusing a series of quasi one-dimensional pieces of the weldable material onto the previous deposited layer in a pattern according to the second layer of the virtual vectorized layered model of the object.”)

Claim(s) 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER in view of CHAO, further in view of Mavuri, et al., US Pg-Pub 2021/0380832 (hereafter MAVURI).
Regarding Claim 2, the combination of STEMPFER and CHAO teaches all of the limitations of parent claim 1, above;
STEMPFER further teaches:

the controller being further configured to: operate the at least one ejector at a predetermined ejection frequency corresponding to the identified substrate and the identified bulk metal to form the metal traces on the identified substrate. ([0105] “For example, the wire melting current can be pulsed” [0105] “The pulse frequency can be separately selected up to a frequency of 1 kHz. The pulse frequency can be separately selected in a range of about 1 to 200 Hz, or a range of about 1 to 100 Hz, or a range of about 10 to 100 Hz, or a range of about 5 to 50 Hz.”)

STEMPFER differs from the claimed invention in that:

STEMPFER does clearly articulate a predetermined overlap percentage (although STEMPFER does contemplate some overlap, see e.g. fig. 9, it is not clear if the percentage of overlap is predetermined.)

however, MAVURI teaches a droplet printer which produces traces where the droplets are overlapped by a predetermined overlap percentage (MAVURI [0101] “print pitch selected to be less than the diameter of a single droplet in order to overlap…”) in order to form a continuous trace ([0101] “…in order to overlap printed features and produce a continuous trace” ) on a polyimide substrate ([0104] “the substrate may be … polyimide”).

MAVURI is analogous art because it is from the same field of endeavor as the other references of 3D printing onto substrates and contains overlapping structural and functional similarities; like the other references MAVURI forms conductive traces by means of 3D deposition of conductive material on substrates.

One of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of the combination of STEMPFER and CHAO to include predetermining the overlap percentage of the deposited material. 

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to form a continuous trace of material as suggested by MAVURI ([0101] “print pitch selected to be less than the diameter of a single droplet in order to overlap printed features and produce a continuous trace.”)
Regarding Claim 3, the combination of STEMPFER, CHAO, and MAVURI teaches all of the limitations of parent Claim 2, above; 
STEMPFER further teaches:
wherein the predetermined ejection frequency is a range of about 50 Hz to about 110 Hz  ([0105] “The pulse frequency can be separately selected up to a frequency of 1 kHz. The pulse frequency can be separately selected in a range of about 1 to 200 Hz, or a range of about 1 to 100 Hz, or a range of about 10 to 100 Hz, or a range of about 5 to 50 Hz.”)
when the identified bulk metal is aluminum ([0112] “The metal wire can contain aluminum”)
and MAVURI further teaches:

and the predetermined overlap percentage is about 30% overlap to about 70% overlap (MAVURI [0101] “the print pitch may be from about 10% to about 95% of the diameter of a droplet”)
and the identified substrate is polyimide. ([0104] “the substrate may be … polyimide”).

One of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of the combination of STEMPFER and CHAO to include predetermining the overlap percentage of the deposited material. 

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to form a continuous trace of material as suggested by MAVURI ([0101] “print pitch selected to be less than the diameter of a single droplet in order to overlap printed features and produce a continuous trace.”)


Regarding Claim 4, the combination of STEMPFER, CHAO, and MAVURI teaches all of the limitations of parent claim 2,
STEMPFER further teaches:
the controller being further configured to: operate the melter at a predetermined temperature corresponding to the identified bulk metal and the identified substrate. ([0066] “the computer-readable program can contain appropriate software for monitoring and/or adjusting a parameter, such as temperature” see also e.g. [0168] “the preheated area … can be monitored, e.g. for temperature, and… the power of the… beam can be modulated in order to maintain the preheated area”)


Regarding Claim 6, the combination of STEMPFER, CHAO, and MAVURI teaches all of the limitations of parent claim 4,
STEMPFER further teaches:
the controller being further configured to: operate the at least one actuator to move the platform and the at least one ejector relative to one another ([0120] “The control system can be simultaneously engaged to operate and regulate the engagement of an actuator (not shown) that constantly positions and moves the base material 20)  to provide one of a plurality of predetermined drop spacings for melted metal drops ejected from the at least one ejector, the drop spacing corresponding to the identified bulk metal and the identified substrate. (see e.g. [0136] “The control system can be simultaneously engaged to operate and regulate the engagement of an actuator (not shown) that constantly positions and moves the base material 200 such that the preheated area or molten pool 210 is located at the intended deposition spot as given by the CAD model of the object that is to be formed.”)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER in view of CHAO, in view of MAVURI, further in view of Dube et al., US 4,832,911 (hereafter DUBE).

Regarding Claim 5, the combination of STEMPFER, CHAO, and MAVURI teaches all of the limitations of parent claim 4,


STEMPFER further teaches the bulk metal is aluminum ([0112] “The metal wire can contain aluminum”)

and MAVURI further teaches the identified substrate is a semiconductor wafer or an oxide layer on a semiconductor wafer. ([0104] “In some examples, the substrate may be selected from glass, plastic, paper and semiconductors. In some examples, the plastic substrate may be selected from polyethylene terephthalate and polyimide. In some examples, the semiconductors may be selected from silicon and polymeric semiconductors. In some examples, the polymeric semiconductors may comprise polyvinyl chloride (PVC), polytetrafluoroethylene (PTFE) or glass-reinforced epoxy laminate such as FR-4.”)

but none of the references clearly teach:

wherein the predetermined temperature is about 900.degree. C. when the identified bulk metal is aluminum 

however, DUBE teaches that 900 C is a suitable temperature for molten aluminum. (DUBE, Col. 5 lines 43-45 “molten aluminum stands at about 850 to 900 degrees C”)

DUBE is analogous art because it is reasonably pertinent to the same problem confronted by applicant of determining a suitable operational temperature for melting aluminum. 

One of ordinary skill in the art before the effective filing date of the invention could have selected 900 C as the operating temperature of the laser melting device of STEMPFER, as suggested by DUBE

One of ordinary skill in the art before the effective filing date of the invention could have selected 900 C because DUBE suggests that it is a suitable temperature for molten aluminum in industrial applications. (DUBE, Col. 5 lines 43-45 “molten aluminum stands at about 850 to 900 degrees C”)

Claim(s) 7-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER, in view of CHAO, in view of MAVURI further in view of Trlica et al., 3-D printing of liquid metals for stretchable and flexible conductors (2014) (citations to copy furnished with IDS 23 December 2021; hereafter TRLICA).


Regarding Claim 7, the combination of STEMPFER, CHAO, and MAVURI teaches all of the limitations of parent claim 6,
STEMPFER further teaches the bulk metal is aluminum ([0112] “The metal wire can contain aluminum”)

and MAVURI further teaches the identified substrate is a semiconductor wafer or an oxide layer on a semiconductor wafer. ([0104] “In some examples, the substrate may be selected from glass, plastic, paper and semiconductors. In some examples, the plastic substrate may be selected from polyethylene terephthalate and polyimide. In some examples, the semiconductors may be selected from silicon and polymeric semiconductors. In some examples, the polymeric semiconductors may comprise polyvinyl chloride (PVC), polytetrafluoroethylene (PTFE) or glass-reinforced epoxy laminate such as FR-4.”)

But the combination differs from the claimed invention in that:
none of the references clearly teaches: wherein the predetermined drop spacing corresponds to a 0% percentage of overlap and a separation between ejected melted metal drops is equal to or greater than about one diameter of an ejected melted metal drop 


However, TRLICA teaches a metal droplet deposition technique for building free-standing metal structures including separated drops by greater than about one diameter (see for example, fig. 4 on page 7; section 3.3) 


TRLICA is analogous art because it is from the same field of endeavor as the other references and claimed invention of 3D printing onto substrates and contains overlapping structural and functional similarities; like the other references TRLICA forms metal structures by means of 3D deposition of molten metal droplets on substrates.


One of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of the combination of STEMPFER and CHAO to deposit drops which are not connected, as suggested by TRLICA

one of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to generate 3-dimensional metal microstructures as suggested by TRLICA (Page 7, 3.3 “sequentially stacking an array of liquid droplets side-by-side or on top of each other produces liquid metal microstructures.”)


Regarding Claim 8, the combination of STEMPFER, CHAO, MAVURI and TRLICA teaches all of the limitations of parent claim 7, 
TRLICA further teaches:
the controller being further configured to: operate the at least one ejector to eject at least one melted metal drop on each of the previously ejected separated metal drops with an overlap percentage of 100% before operating the at least one ejector to eject melted metal drops that connect the separated metal drops. (see e.g. fig. 4, depicting vertical stacks of multiple droplets that are then joined together at a subsequent higher level by a connecting drop.)
Regarding Claim 9 the combination of STEMPFER, CHAO, MAVURI and TRLICA teaches all of the limitations of parent claim 8,
TRLICA further teaches:
wherein the operation of the at least one ejector to eject melted metal drops that connect the separated metal drops causes the ejected melted metal drops to freeze to at least one of the separated metal drops before the ejected metal drops reach the substrate. (see e.g. fig. 4, depicting drops which are bridged in an arch over the substrate; and drops which are connected to other drops but not the substrate.)

Regarding Claim 10 the combination of STEMPFER, CHAO, MAVURI and TRLICA teaches all of the limitations of parent claim 8,
TRLICA further teaches:
wherein the operation of the at least one ejector to eject melted metal drops that connect the separated metal drops causes the ejected melted metal drops to freeze to at least one of the separated metal drops before the ejected metal drops reach the substrate. (see e.g. fig. 4, depicting drops which are bridged in an arch over the substrate; and drops which are connected to other drops but not the substrate.)
(Examiner notes for clarity of the record that claim 10 is a substantial duplicate of claim 9)

Regarding Claim 11, the combination of STEMPFER and CHAO teaches all of the limitations of parent claim 1,

The combination differs from the claimed invention in that:

Neither STEMPFER nor CHAO teaches operat[ing] the at least one ejector to eject successive melted metal drops with an overlap percentage of at least 70% overlap 
nor rais[ing] a portion of the metal trace above the identified substrate and extend the portion of the metal trace in a predetermined direction.

however, MAVURI teaches a droplet printer which produces traces where the droplets are overlapped by a predetermined overlap percentage (MAVURI [0101] “print pitch selected to be less than the diameter of a single droplet in order to overlap…”) in order to form a continuous trace ([0101] “…in order to overlap printed features and produce a continuous trace”) which may be more than 70% ([010] “the print pitch may be from about 10% to about 95% of the diameter of a droplet”) on a polyimide substrate ([0104] “the substrate may be … polyimide”).

MAVURI is analogous art because it is from the same field of endeavor as the other references of 3D printing onto substrates and contains overlapping structural and functional similarities; like the other references MAVURI forms conductive traces by means of 3D deposition of conductive material on substrates.

One of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of the combination of STEMPFER and CHAO to include predetermining the overlap percentage of the deposited material. 

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to form a continuous trace of material as suggested by MAVURI ([0101] “print pitch selected to be less than the diameter of a single droplet in order to overlap printed features and produce a continuous trace.”)

And TRLICA teaches overlapping droplets in order to raise a portion of the metal trace above the identified substrate and extend the portion of the metal trace in a predetermined direction. (see e.g. page 7, fig. 4 depicting a micrometer scale bridge of metal droplets which is raised above the substrate and extends in a linear direction perpendicular to another layer of metal droplets.)

TRLICA is analogous art because it is from the same field of endeavor as the other references and claimed invention of 3D printing onto substrates and contains overlapping structural and functional similarities; like the other references TRLICA forms metal structures by means of 3D deposition of molten metal droplets on substrates.


One of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of the combination of STEMPFER and CHAO to deposit drops which are not connected, as suggested by TRLICA

one of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to generate 3-dimensional metal microstructures as suggested by TRLICA (Page 7, 3.3 “sequentially stacking an array of liquid droplets side-by-side or on top of each other produces liquid metal microstructures.”)
Regarding Claim 12, the combination of STEMPFER, CHAO, MAVURI, and TRLICA teaches all of the limitations of parent claim 11,
TRLICA further teaches:
where the raised portions of the metal trace form a trace that avoids another trace on the substrate. (page 7, fig. 4, lower right; a bridge of droplets avoids another line of droplets below it on the substrate.)
Regarding Claim 13, the combination of STEMPFER, CHAO, MAVURI, and TRLICA teaches all of the limitations of parent claim 11,
TRLICA further teaches:
the controller being further configured to: operate the at least one ejector to eject melted drops to connect raised portions of at least two separate metal traces to form a portion of trace that is above a surface of the substrate.  (see e.g. fig. 4, depicting vertical stacks of multiple droplets that are then joined together at a subsequent higher level by a connecting drop; as well as depicting a bridge structure in the lower right figure.)
Regarding Claim 14, the combination of STEMPFER, CHAO, MAVURI, and TRLICA teaches all of the limitations of parent claim 11,
MAVURI further teaches:
the controller being further configured to: operate the at least one ejector to eject melted drops to connect the raised portion of the metal trace to an electronic component lead on the substrate. (MAVURI [0102] “In some examples, the conductive traces produced by the method of printing an inkjet ink composition form part of a device selected from a flexible battery; an electro-optic device; a display; an organic photovoltaic device; a logic and memory component, such as a thin film transistor; a sensor; and a radio frequency identification device.”)


Regarding Claim 16, the combination of STEMPFER, CHAO, MAVURI, and TRLICA teaches all of the limitations of parent claim 15,
TRLICA further teaches:
the controller being further configured to: operate the at least one ejector to eject melted drops at a same spacing to form the first layer and the second layer of the taller trace with a uniform cross-section. (page 7, see fig. 4; drops in subsequent layer of the vertical microstructure shown as ejected with the same spacing to form a uniform cross-section when viewed vertically.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 10-5618756 A – abstract
Batchelder et al., US Pg-Pub 2017/0217089 – particularly for [0056] describing deposition to Polyimide tape; and [0133] describing deposition of molten metal material as droplets rather than a continuous stream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119